

115 S1770 IS: Hualapai Tribe Water Rights Settlement Act of 2017
U.S. Senate
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1770IN THE SENATE OF THE UNITED STATESSeptember 7, 2017Mr. Flake (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo approve the settlement of water rights claims of the Hualapai Tribe and certain allottees in the
			 State of Arizona, to authorize construction of a water project relating to
			 those water rights claims, and for other purposes.
	
 1.Short titleThis Act may be cited as the Hualapai Tribe Water Rights Settlement Act of 2017.
 2.PurposesThe purposes of this Act are— (1)to resolve, fully and finally, all claims to rights to water in the State, including the Verde River, the Bill Williams River, and the Colorado River, of—
 (A)the Hualapai Tribe, on behalf of the Hualapai Tribe and the members of the Hualapai Tribe; and (B)the United States, acting as trustee for the Hualapai Tribe, the members of the Hualapai Tribe, and the allottees;
 (2)to authorize, ratify, and confirm the Hualapai Tribe water rights settlement agreement entered into among the Hualapai Tribe, the United States, the State, and others, to the extent that agreement is consistent with this Act;
 (3)to authorize and direct the Secretary to execute and perform the duties and obligations of the Secretary under the Hualapai Tribe water rights settlement agreement and this Act; and
 (4)to authorize the appropriation of amounts necessary for the implementation of the Hualapai Tribe water rights settlement agreement and this Act.
 3.DefinitionsIn this Act: (1)1947 JudgmentThe term 1947 Judgment means the Judgment and the Stipulation and Agreement, including exhibits to the Judgment and the Stipulation and Agreement, entered on March 13, 1947, in United States v. Santa Fe Pac. R.R. Co., No. E–190 (D. Ariz.) and attached to the Hualapai Tribe water rights settlement agreement as Exhibit 3.1.1.
 (2)AFYThe term AFY means acre-feet per year. (3)AllotmentThe term allotment means any of the 4 off-reservation parcels that are—
 (A)held in trust by the United States for individual Indians in the Big Sandy River basin in Mohave County, Arizona, under the patents numbered 1039995, 1039996, 1039997, and 1019494; and
 (B)identified as Parcels 1A, 1B, 1C, and 2 on the map attached to the Hualapai Tribe water rights settlement agreement as Exhibit 3.1.6.
 (4)AllotteeThe term allottee means any Indian owner of an allotment. (5)Available CAP supplyThe term available CAP supply means, for any year—
 (A)all fourth priority water available for delivery through the CAP system; (B)water available from Central Arizona Project dams and reservoirs other than the Modified Roosevelt Dam; and
 (C)return flows captured by the Secretary for Central Arizona Project use. (6)Bill Williams ActThe term Bill Williams Act means the Bill Williams River Water Rights Settlement Act of 2014 (Public Law 113–223; 128 Stat. 2096).
 (7)Bill Williams agreementsThe term Bill Williams agreements means the Amended and Restated Big Sandy River-Planet Ranch Water Rights Settlement Agreement and the Amended and Restated Hualapai Tribe Bill Williams River Water Rights Settlement Agreement, including all exhibits to each agreement, copies of which (excluding exhibits) are attached to the Hualapai Tribe water rights settlement agreement as Exhibit 3.1.11.
 (8)Bill Williams River phase 2 water rights settlement agreementThe term Bill Williams River phase 2 water rights settlement agreement means the agreement of that name that is attached to, and incorporated in, the Hualapai Tribe water rights settlement agreement as Exhibit 4.3.3.
 (9)CAP contractThe term CAP contract means a long-term contract (as defined in the CAP repayment stipulation) with the United States for delivery of CAP water through the CAP system.
			(10)CAP contractor
 (A)In generalThe term CAP contractor means a person that has entered into CAP contract. (B)InclusionThe term CAP contractor includes the Hualapai Tribe.
 (11)CAP fixed OM&R chargeThe term CAP fixed OM&R charge has the meaning given the term Fixed OM&R Charge in the CAP repayment stipulation. (12)CAP M&I priority waterThe term CAP M&I priority water means the CAP water that has a municipal and industrial delivery priority under the CAP repayment contract.
 (13)CAP NIA priority waterThe term CAP NIA priority water means the CAP water deliverable under a CAP contract or a CAP subcontract providing for the delivery of non-Indian agricultural priority water.
 (14)CAP operating agencyThe term CAP operating agency means— (A)the 1 or more entities authorized to assume responsibility for the care, operation, maintenance, and replacement of the CAP system; and
 (B)as of the date of enactment of this Act, the Central Arizona Water Conservation District. (15)CAP pumping energy chargeThe term CAP pumping energy charge has the meaning given the term Pumping Energy Charge in the CAP repayment stipulation.
 (16)CAP repayment contractThe term CAP repayment contract means— (A)the contract entitled Contract between the United States and CAWCD for Delivery of Water and Repayment of Costs of the CAP, numbered 14–06–W–245 (Amendment No. 1), and dated December 1, 1988; and
 (B)any amendment to, or revision of, that contract. (17)CAP repayment stipulationThe term CAP repayment stipulation means the Stipulated Judgment and the Stipulation for Judgment, including any exhibits to those documents, entered on November 21, 2007, in the United States District Court for the District of Arizona in the consolidated civil action Central Arizona Water Conservation District v. United States, numbered CIV 95–625–TUC–WDB (EHC) and CIV 95–1720–PHX–EHC.
 (18) CAP subcontractThe term CAP subcontract means a long-term subcontract (as defined in the CAP repayment stipulation) with the United States and the Central Arizona Water Conservation District for the delivery of CAP water through the CAP system.
 (19)CAP subcontractorThe term CAP subcontractor means a person that has entered into a CAP subcontract. (20)CAP systemThe term CAP system means—
 (A)the Mark Wilmer Pumping Plant; (B)the Hayden-Rhodes Aqueduct;
 (C)the Fannin-McFarland Aqueduct; (D)the Tucson Aqueduct;
 (E)any pumping plant or appurtenant work of a feature described in subparagraph (A), (B), (C), or (D); and
 (F)any extension of, addition to, or replacement for a feature described in subparagraph (A), (B), (C), (D), or (E).
 (21)CAP waterThe term CAP water has the meaning given the term Project Water in the CAP repayment stipulation. (22)Central Arizona ProjectThe term Central Arizona Project means the reclamation project authorized and constructed by the United States in accordance with title III of the Colorado River Basin Project Act (43 U.S.C. 1521 et seq.).
 (23)Central Arizona Water Conservation DistrictThe term Central Arizona Water Conservation District means the political subdivision of the State that is the contractor under the CAP repayment contract.
 (24)Colorado River CompactThe term Colorado River Compact means the Colorado River Compact of 1922, as ratified and reprinted in article 2 of chapter 7 of title 45, Arizona Revised Statutes.
 (25)Colorado River waterThe term Colorado River water means the water of the Colorado River within the United States, including— (A)the water of reservoirs on the Colorado River within the United States;
 (B)the water of all tributaries to the Colorado River within the United States, other than tributaries located within the State;
 (C)the water beneath the surface of the Earth that is hydraulically connected to the Colorado River within the United States; and
 (D)all water beneath the surface of the Earth that is hydraulically connected to tributaries to the Colorado River within the United States, other than tributaries located within the State.
				(26)Colorado River water entitlement
 (A)In generalThe term Colorado River water entitlement means the right or authorization to use Colorado River water in the State. (B)ExclusionThe term Colorado River water entitlement does not include the right of the Hualapai Tribe to use Hualapai Tribe CAP water in accordance with the Hualapai Tribe water delivery contract.
 (27)CommissionerThe term Commissioner means the Commissioner of Reclamation. (28)DiversionThe term diversion means an act to divert.
 (29)DivertThe term divert means the receipt, withdrawal, development, production, or capture of water using a ditch, canal, flume, bypass, pipeline, pit, collection or infiltration gallery, conduit, well, pump, turnout, dam, or any other mechanical device, or any other act of man.
 (30)EffluentThe term effluent means water that— (A)has been used in the State for domestic, municipal, or industrial purposes, other than solely for hydropower generation; and
 (B)is available for reuse for any purpose, whether or not the water has been treated to improve the quality of the water.
 (31)Enforceability dateThe term enforceability date means the date described in section 12(a). (32)ExchangeThe term exchange means a trade between 1 or more persons of any water for any other water, if each person has a right or claim to use the water the person provides in the trade, regardless of whether the water is traded in equal amounts or other consideration is included in the trade.
 (33)Fourth priority waterThe term fourth priority water means Colorado River water that is available for delivery in the State for the satisfaction of entitlements—
 (A)in accordance with contracts, Secretarial reservations, perfected rights, and other arrangements between the United States and water users in the State entered into or established more recently than September 30, 1968, for use on Federal, State, or privately owned land in the State, in a total quantity not greater than 164,652 AFY of diversions; and
 (B)after first providing for the delivery of Colorado River water for the CAP system, including for use on Indian land, under section 304(e) of the Colorado River Basin Project Act (43 U.S.C. 1524(e)), in accordance with the CAP repayment contract.
				(34)Freeport
 (A)In generalThe term Freeport means the Delaware corporation named Freeport Minerals Corporation. (B)InclusionsThe term Freeport includes all subsidiaries, affiliates, successors, and assigns of Freeport, including Byner Cattle Company, a Nevada corporation.
 (35)Gila River adjudicationThe term Gila River adjudication means the action pending in the Superior Court of the State, in and for the County of Maricopa, In Re the General Adjudication of All Rights To Use Water In The Gila River System and Source, W–1 (Salt), W–2 (Verde), W–3 (Upper Gila), W–4 (San Pedro) (Consolidated).
 (36)Gila River adjudication courtThe term Gila River adjudication court means the Superior Court of the State, in and for the County of Maricopa, exercising jurisdiction over the Gila River adjudication.
 (37)Gila River adjudication decreeThe term Gila River adjudication decree means the judgment or decree entered by the Gila River adjudication court in substantially the same form as the form of judgment attached to the Hualapai Tribe water rights settlement agreement as Exhibit 3.1.43.
 (38)GroundwaterThe term groundwater means all water beneath the surface of the Earth within the State that is not— (A)surface water;
 (B)effluent; or (C)Colorado River water.
 (39)Hualapai fee landThe term Hualapai fee land means land, other than Hualapai trust land, that— (A)is located in the State;
 (B)is located outside the exterior boundaries of the Hualapai Reservation or Hualapai trust land; and (C)as of the enforceability date, is owned by the Hualapai Tribe, including ownership through a related entity.
 (40)Hualapai landThe term Hualapai land means— (A)the Hualapai Reservation;
 (B)Hualapai trust land; and (C)Hualapai fee land.
 (41)Hualapai OM&R Trust AccountThe term Hualapai OM&R Trust Account means the account established by section 6(c)(1). (42)Hualapai ReservationThe term Hualapai Reservation means the land within the exterior boundaries of the Hualapai Reservation, including—
 (A)all land withdrawn by the Executive order dated January 4, 1883, as modified by the May 28, 1942, Order of the Secretary pursuant to the Act of February 20, 1925 (43 Stat. 954, chapter 273);
 (B)the land identified by the Executive orders dated December 22, 1898, May 14, 1900, and June 2, 1911; and
 (C)the land added to the Hualapai Reservation by section 9. (43)Hualapai TribeThe term Hualapai Tribe means the Hualapai Tribe, a federally recognized Indian tribe of Hualapai Indians organized under section 16 of the Act of June 18, 1934 (25 U.S.C. 5123) (commonly known as the Indian Reorganization Act).
 (44)Hualapai Tribe CAP waterThe term Hualapai Tribe CAP water means the 4,000 AFY of the CAP NIA priority water that— (A)was previously allocated to non-Indian agricultural entities;
 (B)was retained by the Secretary for reallocation to Indian tribes in the State pursuant to section 104(a)(1)(A)(iii) of the Central Arizona Project Settlement Act of 2004 (Public Law 108–451; 118 Stat. 3487); and
 (C)is reallocated to the Hualapai Tribe pursuant to section 11. (45)Hualapai Tribe water rights settlement agreement (A)In generalThe term Hualapai Tribe water rights settlement agreement means the agreement, including exhibits, entitled the Hualapai Tribe Water Rights Settlement Agreement.
 (B)InclusionsThe term Hualapai Tribe water rights settlement agreement includes— (i)any amendments necessary to make the Hualapai Tribe water rights settlement agreement consistent with this Act; and
 (ii)any other amendments approved by the parties to the Hualapai Tribe water rights settlement agreement and the Secretary.
 (46)Hualapai Tribe water delivery contractThe term Hualapai Tribe water delivery contract means the contract entered into in accordance with the Hualapai Tribe water rights settlement agreement and section 11(c) for the delivery of Hualapai Tribe CAP water.
 (47)Hualapai trust landThe term Hualapai trust land means land, other than Hualapai fee land, that is— (A)located—
 (i)in the State; and (ii)outside the exterior boundaries of the Hualapai Reservation; and
 (B)as of the enforceability date, held in trust by the United States for the benefit of the Hualapai Tribe.
 (48)Hualapai Water ProjectThe term Hualapai Water Project means the project constructed in accordance with section 6. (49)Hualapai Water Project AccountThe term Hualapai Water Project Account means the account established by section 6(b)(1).
 (50)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
			(51)Injury to water rights
 (A)In generalThe term injury to water rights means any interference with, diminution of, or deprivation of, a water right under Federal, State, or other law.
 (B)ExclusionThe term injury to water rights does not include any injury to water quality. (52)Lower basinThe term lower basin has the meaning given the term in article II(g) of the Colorado River Compact.
 (53)Lower Colorado River Basin Development FundThe term Lower Colorado River Basin Development Fund means the fund established by section 403 of the Colorado River Basin Project Act (43 U.S.C. 1543).
 (54)MemberThe term member means any person duly enrolled as a member of the Hualapai Tribe. (55)OM&RThe term OM&R means—
 (A)any recurring or ongoing activity relating to the day-to-day operation of a project; (B)any activity relating to scheduled or unscheduled maintenance of a project; and
 (C)any activity relating to replacing a feature of a project. (56)Parcel 1The term Parcel 1 means the parcel of land that—
 (A)is depicted as 3 contiguous allotments identified as 1A, 1B, and 1C on the map attached to the Hualapai Tribe water rights settlement agreement as Exhibit 3.1.6; and
 (B)is held in trust for certain allottees. (57)Parcel 2The term Parcel 2 means the parcel of land that—
 (A)is depicted as Parcel 2 on the map attached to the Hualapai Tribe water rights settlement agreement as Exhibit 3.1.6; and
 (B)is held in trust for certain allottees. (58)Parcel 3The term Parcel 3 means the parcel of land that—
 (A)is depicted as Parcel 3 on the map attached to the Hualapai Tribe water rights settlement agreement as Exhibit 3.1.6;
 (B)is held in trust for the Hualapai Tribe; and (C)is part of the Hualapai Reservation pursuant to Executive Order 1368 of June 2, 1911.
 (59)PartyThe term party means a person that is a signatory to the Hualapai Tribe water rights settlement agreement.
			(60)Person
 (A)In generalThe term person means— (i)an individual;
 (ii)a public or private corporation; (iii)a company;
 (iv)a partnership; (v)a joint venture;
 (vi)a firm; (vii)an association;
 (viii)a society; (ix)an estate or trust;
 (x)a private organization or enterprise; (xi)the United States;
 (xii)any Indian tribe; (xiii)a State, territory, or country;
 (xiv)a governmental entity; and (xv)a political subdivision or municipal corporation organized under or subject to the constitution and laws of the State.
 (B)InclusionsThe term person includes an officer, director, agent, insurer, representative, employee, attorney, assign, subsidiary, affiliate, enterprise, legal representative, any predecessor and successor in interest, and any heir of a predecessor and successor in interest of a person.
				(61)Preconstruction activity
 (A)In generalThe term preconstruction activity means the work relating to the preplanning, planning, and design phases of construction, as those terms are defined in paragraphs (1) through (3) of section 900.112(a) of title 25, Code of Federal Regulations (or a successor regulation).
 (B)InclusionThe term pre­con­struc­tion activity includes the activities described in section 900.112(b) of title 25, Code of Federal Regulations (or a successor regulation).
 (62)SecretaryThe term Secretary means the Secretary of the Interior. (63)StateThe term State means the State of Arizona.
 (64)Surface waterThe term surface water means all water in the State that is appropriable under State law. (65)WaterThe term water, when used without a modifying adjective, means—
 (A)groundwater; (B)surface water;
 (C)effluent; or (D)Colorado River water.
 (66)Water rightThe term water right means any right or rights in or to groundwater, surface water, effluent, or Colorado River water under Federal, State, or other law.
			4.Ratification and execution of Hualapai Tribe water rights settlement agreement
			(a)Ratification
 (1)In generalExcept as modified by this Act and to the extent that the Hualapai Tribe water rights settlement agreement does not conflict with this Act, the Hualapai Tribe water rights settlement agreement is authorized, ratified, and confirmed.
 (2)AmendmentsIf an amendment to the Hualapai Tribe water rights settlement agreement, or to any exhibit attached to the Hualapai Tribe water rights settlement agreement requiring the signature of the Secretary, is executed in accordance with this Act to make the Hualapai Tribe water rights settlement agreement consistent with this Act, the amendment is authorized, ratified, and confirmed, to the extent the amendment is consistent with this Act.
				(b)Execution
 (1)In generalTo the extent the Hualapai Tribe water rights settlement agreement does not conflict with this Act, the Secretary shall execute the Hualapai Tribe water rights settlement agreement, including all exhibits to, or parts of, the Hualapai Tribe water rights settlement agreement requiring the signature of the Secretary.
 (2)ModificationsNothing in this Act prohibits the Secretary from approving any modification to an appendix or exhibit to the Hualapai Tribe water rights settlement agreement that is consistent with this Act, to the extent that the modification does not otherwise require congressional approval under section 2116 of the Revised Statues (25 U.S.C. 177) or any other applicable provision of Federal law.
				(c)Environmental compliance
 (1)In generalThe Secretary shall carry out all Federal compliance activities necessary to implement the Hualapai Tribe water rights settlement agreement (including all exhibits to the Hualapai Tribe water rights settlement agreement requiring the signature of the Secretary) and this Act, including activities necessary to comply with all applicable provisions of—
 (A)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (C)all other applicable Federal environmental laws. (2)Effect of executionThe execution of the Hualapai Tribe water rights settlement agreement by the Secretary under this section shall not constitute a major action for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				5.Water rights
			(a)Water rights To be held in trust
 (1)Hualapai TribeThe United States shall hold the following water rights in trust for the benefit of the Hualapai Tribe:
 (A)The water rights for the Hualapai Reservation described in subparagraph 4.2 of the Hualapai Tribe water rights settlement agreement.
 (B)The water rights for Hualapai trust land described in subparagraph 4.4 of the Hualapai Tribe water rights settlement agreement.
 (C)The water rights described in section 10(b)(2) for any land taken into trust by the United States for the benefit of the Hualapai Tribe—
 (i)after the enforceability date; and (ii)in accordance with section 10(b)(1).
 (D)All Hualapai Tribe CAP Water. (2)AllotteesThe United States shall hold in trust for the benefit of the allottees all water rights for the allotments described in subparagraph 4.3.2 of the Hualapai Tribe water rights settlement agreement.
 (b)Forfeiture and abandonmentThe following water rights shall not be subject to loss through non-use, forfeiture, abandonment, or other operation of law:
 (1)The water rights for the Hualapai Reservation described in subparagraph 4.2 of the Hualapai Tribe water rights settlement agreement.
 (2)The water rights for Hualapai trust land described in subparagraph 4.4 of the Hualapai Tribe water rights settlement agreement.
 (3)Any Colorado River water entitlement purchased by the Hualapai Tribe wholly or substantially with amounts contributed by Freeport to the Economic Development Fund described in section 8.1 of the Amended and Restated Hualapai Tribe Bill Williams River Water Rights Settlement Agreement.
 (c)AlienationAny Colorado River water entitlement purchased by the Hualapai Tribe wholly or substantially with amounts contributed by Freeport to the Economic Development Fund described in section 8.1 of the Amended and Restated Hualapai Tribe Bill Williams River Water Rights Settlement Agreement shall be restricted against permanent alienation by the Tribe.
 (d)Hualapai Tribe CAP waterThe Hualapai Tribe shall have the right to divert, use, and store the Hualapai Tribe CAP water in accordance with section 11.
			(e)Colorado River water entitlements
 (1)UsesThe Hualapai Tribe shall have the right to use any Colorado River water entitlement purchased by or donated to the Hualapai Tribe at the location to which the entitlement is appurtenant on the date on which the entitlement is purchased or donated.
				(2)Storage
 (A)In generalSubject to paragraphs (3) and (5), the Hualapai Tribe may store Colorado River water available under any Colorado River water entitlement purchased by or donated to the Hualapai Tribe at underground storage facilities or groundwater savings facilities located within the State and in accordance with State law.
 (B)AssignmentsThe Hualapai Tribe may assign any long-term storage credits accrued as a result of storage under subparagraph (A) in accordance with State law.
 (3)TransfersThe Hualapai Tribe may transfer the entitlement for use or storage under paragraph (1) or (2), respectively, to another location within the State, including the Hualapai Reservation, in accordance with the Hualapai Tribe water rights settlement agreement and all applicable Federal and State laws governing the transfer of Colorado River water entitlements within the State.
 (4)LeasesThe Hualapai Tribe may lease the entitlement for use or storage to a water user within the State, in accordance with the Hualapai Tribe water rights settlement agreement and all applicable Federal and State laws governing the transfer of Colorado River water entitlements within the State.
 (5)TransportsThe Hualapai Tribe, or any person who leases the entitlement from the Hualapai Tribe under paragraph (4), may transport Colorado River water available under the entitlement through the Central Arizona Project in accordance with all laws of the United States and the Central Arizona Water Conservation District governing the use of the Central Arizona Project to transport water other than CAP Water.
 (f)Use off-ReservationNo water rights to groundwater under the Hualapai Reservation or Hualapai trust land, or to surface water on the Hualapai Reservation or Hualapai trust land, may be sold, leased, transferred, or used outside the boundaries of the Hualapai Reservation or Hualapai trust land, other than under an exchange.
			6.Authorization for construction of Hualapai water project;
			 funding
			(a)Hualapai Water Project
 (1)In generalSubject to the availability of appropriations, the Secretary, acting through the Commissioner, shall plan, design, and construct the Hualapai Water Project, which shall be designed to divert, treat, and convey not less than 3,414 AFY of water from the Colorado River for municipal, commercial, and industrial uses on the Hualapai Reservation.
 (2)Lead agencyThe Bureau of Reclamation shall serve as the lead agency with respect to any activity to plan, design, and construct the water diversion and delivery features of the Hualapai Water Project.
				(3)Scope
 (A)In generalThe scope of the planning, design, and construction activities for the Hualapai Water Project shall be as generally described in the document entitled Appraisal Design Report revised with Addendum (June 2016) and prepared by DOWL HKM, subject to the condition that, before commencing final design and construction activities, the Secretary shall—
 (i)review the design of the proposed construction; (ii)perform value engineering analyses; and
 (iii)perform appropriate Federal compliance activities. (B)RequirementsThe Hualapai Water Project shall—
 (i)be capable of delivering 3,414 AFY of water from the Colorado River to the Reservation;
 (ii)include all facilities and appurtenant items necessary to divert, store, treat, and deliver water for municipal, commercial, and industrial uses on the Hualapai Reservation; and
 (iii)to the maximum extent practicable, be designed and constructed to minimize OM&R costs.
 (C)Negotiations with Hualapai TribeOn the basis of the review described in subparagraph (A)(i), the Secretary shall periodically offer to negotiate and reach agreement with the Hualapai Tribe regarding any appropriate changes to the final design—
 (i)to ensure that the final design meets applicable industry standards; (ii)to improve the cost-effectiveness of the delivery of Colorado River water; and
 (iii)to ensure that the Hualapai Water Project will be constructed using only the amounts made available pursuant to subsection (b)(6).
 (4)Applicability of ISDEAAOn request of the Hualapai Tribe and in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.), the Secretary shall enter into 1 or more agreements with the Hualapai Tribe to carry out this subsection.
				(5)Operation and maintenance
 (A)In generalIn accordance with subsection (c) and subject to the availability of appropriations, during the period beginning on the enforceability date and ending on the date on which title to the Hualapai Water Project is transferred to the Hualapai Tribe pursuant to paragraph (6), the Secretary, acting through the Commissioner, in consultation with the Hualapai Tribe, shall operate, maintain, and replace the Hualapai Water Project.
					(B)Authorization of appropriations
 (i)In generalThere is authorized to be appropriated to the Secretary to carry out the activities described in subparagraph (A) $5,000,000, to remain available until expended.
 (ii)Unexpended fundsAny funds that remain unexpended on the date on which title to the Hualapai Water Project is transferred to the Hualapai Tribe pursuant to paragraph (6) shall revert to the Treasury.
 (iii)ProhibitionThe Secretary shall not use any amounts from the Hualapai Water Project Account or the Hualapai OM&R Trust Account to carry out the activities described in subparagraph (A).
						(6)Title to Hualapai Water Project
 (A)In generalThe Secretary shall convey to the Hualapai Tribe title to the Hualapai Water Project on the date on which the Secretary issues a notice including—
 (i)a certification that the infrastructure constructed is capable of storing, diverting, treating, transmitting, and distributing a supply of water as generally set forth in the final project design described in paragraph (3);
 (ii)a finding that the Hualapai Water Project is substantially complete; and (iii)a certification that the Secretary has consulted with the Hualapai Tribe regarding the finding described in clause (ii).
						(B)Limitation on liability
 (i)In generalSubject to clause (ii), beginning on the date on which the Secretary transfers to the Hualapai Tribe title to the Hualapai Water Project under subparagraph (A), the United States shall not be held liable by any court for damages arising out of any act, omission, or occurrence relating to the facilities transferred.
 (ii)Savings clauseClause (i) shall not apply to liability for damages caused by an intentional act or an act of negligence committed by the United States, or by employees or agents of the United States, occurring prior to the date on which the Secretary transfers to the Hualapai Tribe title to the Hualapai Water Project under subparagraph (A).
 (C)OM&R obligation of United States after conveyanceBeginning on the date on which the Secretary transfers to the Hualapai Tribe title to the Hualapai Water Project under subparagraph (A), the United States shall have no obligation to pay for the OM&R costs of the Hualapai Water Project.
					(7)Technical assistance
 (A)In generalSubject to the availability of appropriations, the Secretary shall provide to the Hualapai Tribe technical assistance, including operation and management training, to prepare the Hualapai Tribe for the operation of the Hualapai Water Project.
					(B)Authorization of appropriations
 (i)In generalThere is authorized to be appropriated to the Secretary to carry out the activities described in subparagraph (A) $2,000,000, to remain available until expended.
 (ii)Unexpended fundsAny funds that remain unexpended on the date on which title to the Hualapai Water Project is transferred to the Hualapai Tribe pursuant to paragraph (6) shall revert to the Treasury.
 (8)Project management committeeThe Secretary shall facilitate the formation of a project management committee composed of representatives from the Bureau of Reclamation, the Bureau of Indian Affairs, the National Park Service, the United States Fish and Wildlife Service, and the Hualapai Tribe—
 (A)to review cost factors and budgets for construction, operation, and maintenance activities for the Hualapai Water Project;
 (B)to improve management of inherently governmental functions through enhanced communication; and (C)to seek additional ways to reduce overall costs for the Hualapai Water Project.
					(9)Authorization to construct
 (A)In generalSubject to subparagraph (B), beginning on the day after the enforceability date, the Secretary may construct the Hualapai Water Project.
					(B)Preconstruction activities
 (i)In generalNotwithstanding subparagraph (A) and subject to clause (ii), on or before the enforceability date, the Secretary may use not more than $15,233,000 of the amounts deposited in the Hualapai Water Project Account under subsection (b)(6) to carry out, for the Hualapai Water Project—
 (I)preconstruction activities; and (II)necessary environmental studies.
 (ii)Fluctuation in costsThe amount described in clause (i) shall be increased or decreased, as appropriate, by such amounts as may be justified by reason of fluctuations in applicable engineering cost indices occurring after February 29, 2016.
						(b)Hualapai Water Project Account
				(1)Establishment
 (A)In generalThere is established in the Treasury of the United States an account, to be known as the Hualapai Water Project Account, for use in constructing the Hualapai Water Project.
 (B)AdministrationThe Hualapai Water Project Account shall be administered by the Secretary. (C)CompositionThe Hualapai Water Project Account shall consist of the amounts deposited in the account under paragraph (6), together with any interest accrued on those amounts.
					(2)Management
 (A)In generalThe Secretary shall manage the Hualapai Water Project Account in a manner that is consistent with— (i)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and
 (ii)this subsection. (B)InvestmentsThe Secretary shall invest amounts in the Hualapai Water Project Account in accordance with—
 (i)the Act of April 1, 1880 (21 Stat. 70, chapter 41; 25 U.S.C. 161); (ii)the first section of the Act of June 24, 1938 (52 Stat. 1037, chapter 648; 25 U.S.C. 162a); and
 (iii)obligations of Federal corporations and Federal Government-sponsored entities, the charter documents of which provide that the obligations of the entities are lawful investments for federally managed funds, including—
 (I)obligations of the United States Postal Service described in section 2005 of title 39, United States Code;
 (II)bonds and other obligations of the Tennessee Valley Authority described in section 15d of the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831n–4);
 (III)mortgages, obligations, or other securities of the Federal Home Loan Mortgage Corporation described in section 303 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452); and
 (IV)bonds, notes, or debentures of the Commodity Credit Corporation described in section 4 of the Act of March 8, 1938 (52 Stat. 108, chapter 44; 15 U.S.C. 713a–4).
 (C)Credits to accountThe interest on, and the proceeds from, the sale or redemption of any obligations held in the Hualapai Water Project Account shall be credited to, and form a part of, the Hualapai Water Project Account.
 (3)Project efficienciesIf the total cost of planning, design, and construction activities of the Hualapai Water Project results in cost savings and is less than the amounts authorized to be appropriated under paragraph (6), the Secretary, at the request of the Hualapai Tribe, may—
 (A)use those cost savings to carry out capital improvement projects associated with the Hualapai Water Project; or
 (B)transfer those cost savings to the Hualapai OM&R Trust Account. (4)No reimbursementThe Secretary shall not be reimbursed by any entity, including the Hualapai Tribe, for any amounts expended by the Secretary in carrying out this section.
				(5)Availability of amounts and investment earnings
 (A)In generalExcept as provided in subsection (a)(9)(B), amounts appropriated to and, deposited in, the Hualapai Water Project Account shall not be available to the Secretary for expenditure until the enforceability date.
 (B)Investment earningsInvestment earnings under paragraph (2) on amounts deposited in the Hualapai Water Project Account shall not be available to the Secretary for expenditure until the enforceability date.
					(6)Authorization of appropriations
 (A)In generalSubject to subparagraph (B), there is authorized to be appropriated to the Secretary for deposit in the Hualapai Water Project Account $134,500,000, to remain available until expended.
 (B)Fluctuation in costsThe amount authorized to be appropriated under subparagraph (A) shall be increased or decreased, as appropriate, by such amounts as may be justified by reason of fluctuations in applicable engineering cost indices occurring after February 29, 2016, until the date on which title to the Hualapai Water Project is transferred to the Hualapai Tribe under subsection (a)(6)(A).
					(c)Hualapai OM&R Trust Account
				(1)Establishment
 (A)In generalThere is established in the Treasury of the United States a trust account, to be known as the Hualapai OM&R Trust Account, for the OM&R of the Hualapai Water Project.
 (B)AdministrationThe Hualapai OM&R Trust Account shall be administered by the Secretary. (C)CompositionThe Hualapai OM&R Trust Account shall consist of the amounts deposited in the account under paragraph (4), together with any interest accrued on those amounts.
					(2)Management
 (A)In generalThe Secretary shall manage the Hualapai OM&R Trust Account in a manner that is consistent with— (i)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and
 (ii)this subsection. (B)InvestmentsThe Secretary shall invest amounts in the Hualapai OM&R Trust Account in accordance with the laws and obligations described in clauses (i) through (iii) of subsection (b)(2)(B).
 (3)Availability of amountsBeginning on the date on which title to the Hualapai Water Project is transferred to the Hualapai Tribe under subsection (a)(6)(A), the Secretary shall make available to the Hualapai Tribe all amounts appropriated to, and deposited in, the Hualapai OM&R Trust Account.
				(4)Authorization of appropriations
 (A)In generalSubject to subparagraph (B) and in addition to any amounts transferred from the Hualapai Water Project Account pursuant to subsection (b)(3)(B), there is authorized to be appropriated to the Secretary for deposit and retention in the Hualapai OM&R Trust Account $32,000,000, to remain available until expended.
 (B)Fluctuation in costsThe amount authorized to be appropriated under subparagraph (A) shall be increased or decreased, as appropriate, by such amounts as may be justified by reason of fluctuations in applicable engineering cost indices occurring after February 29, 2016.
					7.Waivers, releases, and retentions of claims
			(a)Hualapai Tribe
				(1)Claims against the State and others
 (A)In generalExcept as provided in subparagraph (C), the Hualapai Tribe, on behalf of the Hualapai Tribe and the members of the Hualapai Tribe (but not members in the capacity of the members as allottees) and the United States, acting as trustee for the Hualapai Tribe and the members of the Hualapai Tribe (but not members in the capacity of the members as allottees), as part of the performance of the respective obligations of the Hualapai Tribe and the United States under the Hualapai Tribe water rights settlement agreement and this Act, are authorized to execute a waiver and release of any claims against the State (or any agency or political subdivision of the State) and any other individual, entity, corporation, or municipal corporation under Federal, State, or other law for all—
 (i)past, present, and future claims for water rights, including rights to Colorado River water, for Hualapai land, arising from time immemorial and, thereafter, forever;
 (ii)past, present, and future claims for water rights, including rights to Colorado River water, arising from time immemorial and, thereafter, forever, that are based on the aboriginal occupancy of land by the Hualapai Tribe, the predecessors of the Hualapai Tribe, the members of the Hualapai Tribe, or predecessors of the members of the Hualapai Tribe;
 (iii)past and present claims for injury to water rights, including injury to rights to Colorado River water, for Hualapai land, arising from time immemorial through the enforceability date;
 (iv)past, present, and future claims for injury to water rights, including injury to rights to Colorado River water, arising from time immemorial and, thereafter, forever, that are based on the aboriginal occupancy of land by the Hualapai Tribe, the predecessors of the Hualapai Tribe, the members of the Hualapai Tribe, or predecessors of the members of the Hualapai Tribe;
 (v)claims for injury to water rights, including injury to rights to Colorado River water, arising after the enforceability date, for Hualapai land, resulting from the off-Reservation diversion or use of water in a manner not in violation of the Hualapai Tribe water rights settlement agreement or State law;
 (vi)past, present, and future claims arising out of, or relating in any manner to, the negotiation, execution, or adoption of the Hualapai Tribe water rights settlement agreement, any judgment or decree approving or incorporating the Hualapai Tribe water rights settlement agreement, or this Act; and
 (vii)claims for water rights of the Hualapai Tribe or United States, acting as trustee for the Hualapai Tribe and members of the Hualapai Tribe with respect to Parcel 3, in excess of 300 AFY.
 (B)Effective dateThe waiver and release of claims described in subparagraph (A) shall take effect on the enforceability date.
 (C)Reservation of rights and retention of claimsNotwithstanding the waiver and release of claims described in subparagraph (A), the Hualapai Tribe, acting on behalf of the Hualapai Tribe and the members of the Hualapai Tribe, and the United States, acting as trustee for the Hualapai Tribe and the members of the Hualapai Tribe (but not members in the capacity of the members as allottees), shall retain any right—
 (i)subject to subparagraph 12.7 of the Hualapai Tribe water rights settlement agreement, to assert claims for injuries to, and seek enforcement of, the rights of the Tribe under the Hualapai Tribe water rights settlement agreement or this Act in any Federal or State court of competent jurisdiction;
 (ii)to assert claims for injuries to, and seek enforcement of, the rights of the Hualapai Tribe under any judgment or decree approving or incorporating the Hualapai Tribe water rights settlement agreement;
 (iii)to assert claims for water rights based on State law for land owned or acquired by the Hualapai Tribe in fee, under subparagraph 4.8 of the Hualapai Tribe water rights settlement agreement;
 (iv)to object to any claims for water rights or injury to water rights by or for any Indian tribe or the United States, acting on behalf of any Indian tribe;
 (v)to assert past, present, or future claims for injury to water rights against any Indian tribe or the United States, acting on behalf of any Indian tribe;
 (vi)to assert claims for injuries to, and seek enforcement of, the rights of the Hualapai Tribe under the Bill Williams agreements or the Bill Williams Act in any Federal or State court of competent jurisdiction; and
 (vii)subject to paragraphs (1), (3), (4), and (5) of section 5(e), to assert the rights of the Hualapai Tribe under any Colorado River water entitlement purchased by or donated to the Hualapai Tribe.
						(2)Claims against United States
 (A)In generalExcept as provided in subparagraph (C), the Hualapai Tribe, acting on behalf of the Hualapai Tribe and the members of the Hualapai Tribe (but not members in the capacity of the members as allottees) as part of the performance of the obligations of the Hualapai Tribe under the Hualapai Tribe water rights settlement agreement and this Act, is authorized to execute a waiver and release of all claims against the United States, including agencies, officials, and employees of the United States, under Federal, State, or other law for all—
 (i)past, present, and future claims for water rights, including rights to Colorado River water, for Hualapai land, arising from time immemorial and, thereafter, forever;
 (ii)past, present, and future claims for water rights, including rights to Colorado River water, arising from time immemorial and, thereafter, forever, that are based on the aboriginal occupancy of land by the Hualapai Tribe, the predecessors of the Hualapai Tribe, the members of the Hualapai Tribe, or predecessors of the members of the Hualapai Tribe;
 (iii)past and present claims relating in any manner to damages, losses, or injury to water rights (including injury to rights to Colorado River water), land, or other resources due to loss of water or water rights (including damages, losses, or injuries to hunting, fishing, gathering, or cultural rights due to loss of water or water rights, claims relating to interference with, diversion, or taking of water, or claims relating to the failure to protect, acquire, or develop water, water rights, or water infrastructure) within the State that first accrued at any time prior to the enforceability date;
 (iv)past and present claims for injury to water rights, including injury to rights to Colorado River water, for Hualapai land, arising from time immemorial through the enforceability date;
 (v)past, present, and future claims for injury to water rights, including injury to rights to Colorado River water, arising from time immemorial and, thereafter, forever, that are based on the aboriginal occupancy of land by the Hualapai Tribe, the predecessors of the Hualapai Tribe, the members of the Hualapai Tribe, or predecessors of the members of the Hualapai Tribe;
 (vi)claims for injury to water rights, including injury to rights to Colorado River water, arising after the enforceability date for Hualapai land, resulting from the off-Reservation diversion or use of water in a manner not in violation of the Hualapai Tribe water rights settlement agreement or State law; and
 (vii)past, present, and future claims arising out of, or relating in any manner to, the negotiation, execution, or adoption of the Hualapai Tribe water rights settlement agreement, any judgment or decree approving or incorporating the Hualapai Tribe water rights settlement agreement, or this Act.
 (B)Effective dateThe waiver and release of claims described in subparagraph (A) shall take effect on the enforceability date.
 (C)Retention of claimsNotwithstanding the waiver and release of claims described in subparagraph (A), the Hualapai Tribe and the members of the Hualapai Tribe (but not members in the capacity of the members as allottees) shall retain any right—
 (i)subject to subparagraph 12.7 of the Hualapai Tribe water rights settlement agreement, to assert claims for injuries to, and seek enforcement of, the rights of the Tribe under the Hualapai Tribe water rights settlement agreement or this Act in any Federal or State court of competent jurisdiction;
 (ii)to assert claims for injuries to, and seek enforcement of, the rights of the Hualapai Tribe under any judgment or decree approving or incorporating the Hualapai Tribe water rights settlement agreement;
 (iii)to assert claims for water rights based on State law for land owned or acquired by the Hualapai Tribe in fee, under subparagraph 4.8 of the Hualapai Tribe water rights settlement agreement;
 (iv)to object to any claims for water rights or injury to water rights by or for any Indian tribe or the United States, acting on behalf of any Indian tribe;
 (v)to assert past, present, or future claims for injury to water rights against any Indian tribe or the United States, acting on behalf of any Indian tribe;
 (vi)to assert claims for injuries to, and seek enforcement of, the rights of the Hualapai Tribe under the Bill Williams agreements or the Bill Williams Act in any Federal or State court of competent jurisdiction; and
 (vii)subject to paragraphs (1), (3), (4), and (5) of section 5(e), to assert the rights of the Hualapai Tribe under any Colorado River water entitlement purchased by or donated to the Hualapai Tribe.
						(b)Waivers and releases of claims by United States, acting as trustee for allottees
 (1)In generalExcept as provided in paragraph (3), the United States, acting as trustee for the allottees of the Hualapai Tribe, as part of the performance of the obligations of the United States under the Hualapai Tribe water rights settlement agreement and this Act, is authorized to execute a waiver and release of any claims against the State (or any agency or political subdivision of the State), the Hualapai Tribe, and any other individual, entity, corporation, or municipal corporation under Federal, State, or other law, for all—
 (A)past, present, and future claims for water rights, including rights to Colorado River water, for the allotments, arising from time immemorial and, thereafter, forever;
 (B)past, present, and future claims for water rights, including rights to Colorado River water, arising from time immemorial and, thereafter, forever, that are based on the aboriginal occupancy of land by the allottees or predecessors of the allottees;
 (C)past and present claims for injury to water rights, including injury to rights to Colorado River water, for the allotments, arising from time immemorial through the enforceability date;
 (D)past, present, and future claims for injury to water rights, if any, including injury to rights to Colorado River water, arising from time immemorial and, thereafter, forever, that are based on the aboriginal occupancy of land by the allottees or predecessors of the allottees;
 (E)claims for injury to water rights, including injury to rights to Colorado River water, arising after the enforceability date, for the allotments, resulting from the off-Reservation diversion or use of water in a manner not in violation of the Hualapai Tribe water rights settlement agreement or State law;
 (F)past, present, and future claims arising out of, or relating in any manner to, the negotiation, execution, or adoption of the Hualapai Tribe water rights settlement agreement, any judgment or decree approving or incorporating the Hualapai Tribe water rights settlement agreement, or this Act; and
 (G)claims for any water rights of the allottees or the United States acting as trustee for the allottees with respect to—
 (i)Parcel 1, in excess of 82 AFY; or (ii)Parcel 2, in excess of 312 AFY.
 (2)Effective dateThe waiver and release of claims under subparagraph (A) shall take effect on the enforceability date.
 (3)Retention of claimsNotwithstanding the waiver and release of claims described in paragraph (1), the United States, acting as trustee for the allottees of the Hualapai Tribe, shall retain any right—
 (A)subject to subparagraph 12.7 of the Hualapai Tribe water rights settlement agreement, to assert claims for injuries to, and seek enforcement of, the rights of the allottees, if any, under the Hualapai Tribe water rights settlement agreement or this Act in any Federal or State court of competent jurisdiction;
 (B)to assert claims for injuries to, and seek enforcement of, the rights of the allottees under any judgment or decree approving or incorporating the Hualapai Tribe water rights settlement agreement;
 (C)to object to any claims for water rights or injury to water rights by or for— (i)any Indian tribe other than the Hualapai Tribe; or
 (ii)the United States, acting on behalf of any Indian tribe other than the Hualapai tribe; (D)to assert past, present, or future claims for injury to water rights against—
 (i)any Indian tribe other than the Hualapai Tribe; or
 (ii)the United States, acting on behalf of any Indian tribe other than the Hualapai tribe; and (E)to assert claims for injuries to, and seek enforcement of, the rights of the allottees under the Bill Williams agreements or the Bill Williams Act in any Federal or State court of competent jurisdiction.
					(c)Waiver and release of claims by United States against Hualapai Tribe
 (1)In generalExcept as provided in paragraph (3), the United States, in all capacities (except as trustee for an Indian tribe other than the Hualapai Tribe), as part of the performance of the obligations of the United States under the Hualapai Tribe water rights settlement agreement and this Act, is authorized to execute a waiver and release of all claims against the Hualapai Tribe, the members of the Hualapai Tribe, or any agency, official, or employee of the Hualapai Tribe, under Federal, State or any other law for all—
 (A)past and present claims for injury to water rights, including injury to rights to Colorado River water, resulting from the diversion or use of water on Hualapai land arising from time immemorial through the enforceability date;
 (B)claims for injury to water rights, including injury to rights to Colorado River water, arising after the enforceability date, resulting from the diversion or use of water on Hualapai land in a manner that is not in violation of the Hualapai Tribe water rights settlement agreement or State law; and
 (C)past, present, and future claims arising out of, or related in any manner to, the negotiation, execution, or adoption of the Hualapai Tribe water rights settlement agreement, any judgment or decree approving or incorporating the Hualapai Tribe water rights settlement agreement, or this Act.
 (2)Effective dateThe waiver and release of claims described in paragraph (1) shall take effect on the enforceability date.
 (3)Retention of claimsNotwithstanding the waiver and release of claims described in paragraph (1), the United States shall retain any right to assert any claim not expressly waived in accordance with paragraph (1), including any right to assert a claim for injury to, and seek enforcement of, any right of the United States under the Bill Williams agreements or the Bill Williams Act, in any Federal or State court of competent jurisdiction.
				(d)Bill Williams River phase 2 water rights settlement agreement waiver, release, and retention of
			 claims
				(1)Claims against Freeport
 (A)In generalExcept as provided in subparagraph (C), the United States, acting solely on behalf of the Department of the Interior (including the Bureau of Land Management and the United States Fish and Wildlife Service), as part of the performance of the obligations of the United States under the Bill Williams River phase 2 water rights settlement agreement, is authorized to execute a waiver and release of all claims of the United States against Freeport under Federal, State, or any other law for—
 (i)any past or present claim for injury to water rights resulting from— (I)the diversion or use of water by Freeport pursuant to the water rights described in Exhibit 4.1(ii) to the Bill Williams River phase 2 water rights settlement agreement; and
 (II)any other diversion or use of water for mining purposes authorized by the Bill Williams River phase 2 water rights settlement agreement;
 (ii)any claim for injury to water rights arising after the enforceability date described in section 12(d) resulting from—
 (I)the diversion or use of water by Freeport pursuant to the water rights described in Exhibit 4.1(ii) to the Bill Williams River phase 2 water rights settlement agreement in a manner not in violation of the Bill Williams River phase 2 water rights settlement agreement;
 (II)the diversion of up to 2,500 AFY of water by Freeport from Sycamore Creek as permitted by section 4.3(iv) of the Bill Williams River phase 2 water rights settlement agreement; and
 (III)any other diversion or use of water by Freeport authorized by the Bill Williams River phase 2 water rights settlement agreement, subject to the condition that such a diversion and use of water is conducted in a manner not in violation of the Bill Williams River phase 2 water rights settlement agreement; and
 (iii)any past, present, or future claim arising out of, or relating in any manner to, the negotiation or execution of the Bill Williams River phase 2 water rights settlement agreement, the Hualapai Tribe water rights settlement agreement, or this Act.
 (B)Effective dateThe waiver and release of claims under subparagraph (A) shall take effect on the enforceability date described in section 12(d).
 (C)Retention of claimsThe United States shall retain all rights not expressly waived in the waiver and release of claims under subparagraph (A), including, subject to section 6.4 of the Bill Williams River phase 2 water rights settlement agreement, the right to assert a claim for injury to, and seek enforcement of, the Bill Williams River phase 2 water rights settlement agreement or this Act, in any Federal or State court of competent jurisdiction (but not a tribal court).
					(2)No precedential effect
 (A)Pending and future proceedingsThe Bill Williams River phase 2 water rights settlement agreement shall have no precedential effect in any other administrative or judicial proceeding, including—
 (i)any pending or future general stream adjudication, or any other litigation involving Freeport or the United States, including any proceeding to establish or quantify a Federal reserved water right;
 (ii)any pending or future administrative or judicial proceeding relating to an application— (I)to appropriate water (for instream flow or other purposes);
 (II)to sever and transfer a water right;
 (III)to change a point of diversion; or (IV)to change a place of use for any water right; or
 (iii)any proceeding regarding water rights or a claim relating to any Federal land. (B)No methodology or standardNothing in the Bill Williams phase 2 water rights settlement agreement establishes any standard or methodology to be used for the quantification of any claim to water rights (whether based on Federal or State law) in any judicial or administrative proceeding, other than a proceeding to enforce the terms of the Bill Williams River phase 2 water rights settlement agreement.
					8.Satisfaction of water rights and other benefits
			(a)Hualapai Tribe and members
 (1)In generalThe benefits realized by the Hualapai Tribe and the members of the Hualapai Tribe (but not members in the capacity of the members as allottees) under the Hualapai Tribe water rights settlement agreement, this Act, the Bill Williams agreements, and the Bill Williams Act shall be in full satisfaction of all claims of the Hualapai Tribe, the members of the Hualapai Tribe, and the United States, acting in the capacity of the United States as trustee for the Hualapai Tribe and the members of the Hualapai Tribe, for water rights and injury to water rights under Federal, State, or other law with respect to Hualapai land.
 (2)SatisfactionAny entitlement to water of the Hualapai Tribe and the members of the Hualapai Tribe (but not members in the capacity of the members as allottees) or the United States, acting in the capacity of the United States as trustee for the Hualapai Tribe and the members of the Hualapai Tribe, for Hualapai land shall be satisfied out of the water resources and other benefits granted, confirmed, quantified, or recognized by the Hualapai Tribe water rights settlement agreement, this Act, the Bill Williams agreements, and the Bill Williams Act to or for the Hualapai Tribe, the members of the Hualapai Tribe, and the United States, acting in the capacity of the United States as trustee for the Hualapai Tribe and the members of the Hualapai Tribe.
				(b)Allottee water claims
 (1)In generalThe benefits realized by the allottees of the Hualapai Tribe under the Hualapai Tribe water rights settlement agreement, this Act, the Bill Williams agreements, and the Bill Williams Act shall be in complete replacement of and substitution for, and full satisfaction of, all claims with respect to allotments of the allottees and the United States, acting in the capacity of the United States as trustee for the allottees, for water rights and injury to water rights under Federal, State, or other law.
 (2)SatisfactionAny entitlement to water of the allottees or the United States, acting in the capacity of the United States as trustee for the allottees, for allotments shall be satisfied out of the water resources and other benefits granted, confirmed or recognized by the Hualapai Tribe water rights settlement agreement, this Act, the Bill Williams agreements, and the Bill Williams Act to or for the allottees and the United States, acting as trustee for the allottees.
 (c)EffectNotwithstanding subsections (a) and (b), nothing in this Act or the Hualapai Tribe water rights settlement agreement—
 (1)recognizes or establishes any right of a member of the Hualapai Tribe or an allottee to water on Hualapai land; or
 (2)prohibits the Hualapai Tribe or an allottee from acquiring additional water rights by purchase of land, credits, or water rights.
 9.Land added to Hualapai ReservationIn accordance with section 2 of the Act of May 25, 1918 (40 Stat. 570, chapter 86; 25 U.S.C. 211), the following land in the State is added to the Hualapai Reservation:
 (1)The land held in trust by the United States for the Hualapai Tribe by the first section of Public Law 93–560 (88 Stat. 1820).
 (2)The land deeded to the United States in the capacity of the United States as trustee for the Hualapai Tribe pursuant to the 1947 judgment.
			10.Trust land
 (a)New trust landBeginning on the date of enactment of this Act, the Secretary shall accept the conveyance of, and hold in trust for the benefit of the Hualapai Tribe, the following parcels of land owned in fee as of that date of enactment by the Hualapai Tribe:
 (1)Cholla Canyon Ranch parcelsIn T. 16 N., R. 13 W., Gila and Salt River Base and Meridian, Mohave County, Arizona— (A)SW¼ sec. 25; and
 (B)NE¼ and NE¼SE¼ sec. 35. (2)Truxton triangleThat portion of the S½ sec. 3, lying south of the south boundary of the Hualapai Reservation and north of the north right-of-way boundary of Arizona Highway 66, and bounded by the west section line of that sec. 3 and the south section line of that sec. 3, T. 24 N., R. 12 W., Gila and Salt River Base and Meridian, Mohave County, Arizona.
 (3)Hunt parcel 4SW¼NE¼ sec. 7, T. 25 N., R. 13 W., Gila and Salt River Base and Meridian, Mohave County, Arizona. (4)Hunt parcels 1 and 2In T. 26 N., R. 14 W., Gila and Salt River Base and Meridian, Mohave County, Arizona—
 (A)NE¼SW¼ sec. 9; and (B)NW¼SE ¼ sec. 27.
 (5)Hunt parcel 3SW¼NE¼ sec. 25, T. 27 N., R. 15 W., Gila and Salt River Base and Meridian, Mohave County, Arizona. (b)Future trust land (1)New statutory requirementEffective beginning on the date of enactment of this Act, any land located in the State outside the exterior boundaries of the Hualapai Reservation may only be taken into trust by the United States for the benefit of the Hualapai Tribe by an Act of Congress—
 (A)that specifically authorizes the transfer of the land for the benefit of the Hualapai Tribe; and
 (B)the date of enactment of which is after the date of enactment of this Act.
 (2)Water rightsAny land taken into trust for the benefit of the Hualapai Tribe under paragraph (1)— (A)shall include water rights only under State law; and
 (B)shall not include any federally reserved water rights.
					11.Reallocation of CAP NIA priority water; firming; water delivery contract; Colorado River accounting
 (a)Reallocation to the hualapai tribeOn the enforceability date, the Secretary shall reallocate to the Hualapai Tribe the Hualapai Tribe CAP water.
			(b)Firming
 (1)Hualapai Tribe CAP waterExcept as provided in subsection (c)(2)(H), the Hualapai Tribe CAP water shall be firmed as follows:
 (A)In accordance with section 6(b)(1)(B) of the Arizona Water Settlements Act (Public Law 108–451; 118 Stat. 3492), for the 100-year period beginning on January 1, 2008, the Secretary shall firm 557.50 AFY of the Hualapai Tribe CAP water to the equivalent of CAP M&I priority water.
 (B)In accordance with section 6(b)(2)(B) of the Arizona Water Settlements Act (Public Law 108–451; 118 Stat. 3492), for the 100-year period beginning on January 1, 2008, the State shall firm 557.50 AFY of the Hualapai Tribe CAP water to the equivalent of CAP M&I priority water.
 (2)Additional firmingThe Hualapai Tribe may, at the expense of the Hualapai Tribe, take additional actions to firm or supplement the Hualapai Tribe CAP water, including by entering into agreements for that purpose with the Central Arizona Water Conservation District, the Arizona Water Banking Authority, or any other lawful authority, in accordance with State law.
				(c)Hualapai Tribe water delivery contract
 (1)In generalIn accordance with the Hualapai Tribe water rights settlement agreement and the requirements described in paragraph (2), the Secretary shall enter into the Hualapai Tribe water delivery contract.
 (2)RequirementsThe requirements referred to in paragraph (1) are the following: (A)In generalThe Hualapai Tribe water delivery contract shall—
 (i)be for permanent service (as that term is used in section 5 of the Boulder Canyon Project Act (43 U.S.C. 617d));
 (ii)take effect on the enforceability date; and (iii)be without limit as to term.
						(B)Hualapai Tribe CAP water
 (i)In generalThe Hualapai Tribe CAP water may be delivered for use in the lower basin in Arizona through— (I)the Hualapai Water Project; or
 (II)the CAP system.
 (ii)Method of deliveryThe Secretary shall authorize the delivery of Hualapai Tribe CAP water under this clause to be effected by the diversion and use of water directly from the Colorado River in Arizona.
 (C)Contractual deliveryThe Secretary shall deliver the Hualapai Tribe CAP water to the Hualapai Tribe in accordance with the terms and conditions of the Hualapai Tribe water delivery contract.
					(D)Distribution of CAP NIA priority water
 (i)In generalExcept as provided in clause (ii), if, for any year, the available CAP supply is insufficient to meet all demands under CAP contracts and CAP subcontracts for the delivery of CAP NIA priority water, the Secretary and the CAP operating agency shall prorate the available CAP NIA priority water among the CAP contractors and CAP subcontractors holding contractual entitlements to CAP NIA priority water on the basis of the quantity of CAP NIA priority water used by each such CAP contractor and CAP subcontractor in the last year in which the available CAP supply was sufficient to fill all orders for CAP NIA priority water.
						(ii)Exception
 (I)In generalNotwithstanding clause (i), if the available CAP supply is insufficient to meet all demands under CAP contracts and CAP subcontracts for the delivery of CAP NIA priority water in the year following the year in which the enforceability date occurs, the Secretary shall assume that the Hualapai Tribe used the full volume of Hualapai Tribe CAP water in the last year in which the available CAP supply was sufficient to fill all orders for CAP NIA priority water.
 (II)ContinuationThe assumption described in subclause (I) shall continue until the available CAP supply is sufficient to meet all demands under CAP contracts and CAP subcontracts for the delivery of CAP NIA priority water.
 (III)DeterminationThe Secretary shall determine the quantity of CAP NIA priority water used by the Gila River Indian Community and the Tohono O’odham Nation in the last year in which the available CAP supply was sufficient to fill all orders for CAP NIA priority water in a manner consistent with the settlement agreements with those tribes.
 (E)Leases and exchanges of Hualapai Tribe CAP waterOn and after the date on which the Hualapai Tribe water delivery contract becomes effective, the Hualapai Tribe may, with the approval of the Secretary, enter into contracts or options to lease, or contracts or options to exchange, the Hualapai Tribe CAP water within the lower basin in Arizona, providing for the temporary delivery to other persons of any portion of Hualapai Tribe CAP water.
					(F)Term of leases and exchanges
 (i)LeasingContracts to lease and options to lease under subparagraph (E) shall be for a term of not more than 100 years.
 (ii)ExchangingContracts to exchange and options to exchange under subparagraph (E) shall be for the term provided for in the contract or option, as applicable.
 (iii)RenegotiationThe Hualapai Tribe may, with the approval of the Secretary, renegotiate any lease described in subparagraph (E), at any time during the term of the lease, if the term of the renegotiated lease does not exceed 100 years.
 (G)Prohibition on permanent alienationNo Hualapai Tribe CAP water may be permanently alienated. (H)No firming of leased waterThe firming obligations described in subsection (b)(1) shall not apply to any Hualapai Tribe CAP water leased by the Hualapai Tribe to another person.
					(I)Entitlement to lease and exchange funds; obligations of United States
						(i)Entitlement
 (I)In generalThe Hualapai Tribe shall be entitled to all consideration due to the Hualapai Tribe under any contract to lease, option to lease, contract to exchange, or option to exchange the Hualapai Tribe CAP water entered into by the Hualapai Tribe.
 (II)ExclusionThe United States shall not, in any capacity, be entitled to the consideration described in subclause (I).
 (ii)Obligations of United StatesThe United States shall not, in any capacity, have any trust or other obligation to monitor, administer, or account for, in any manner, any funds received by the Hualapai Tribe as consideration under any contract to lease, option to lease, contract exchange, or option to exchange the Hualapai Tribe CAP water entered into by the Hualapai Tribe, except in a case in which the Hualapai Tribe deposits the proceeds of any lease, option to lease, exchange, or option to exchange into an account held in trust for the Hualapai Tribe by the United States.
						(J)Water use and storage
 (i)In generalThe Hualapai Tribe may use the Hualapai Tribe CAP water on or off the Hualapai Reservation within the lower basin in Arizona for any purpose.
 (ii)StorageThe Hualapai Tribe, in accordance with State law, may store the Hualapai Tribe CAP water at 1 or more underground storage facilities or groundwater savings facilities, subject to the condition that, if the Hualapai Tribe stores Hualapai Tribe CAP water that has been firmed pursuant to subsection (b)(1), the stored water may only be—
 (I)used by the Hualapai Tribe; or (II)exchanged by the Hualapai Tribe for water that will be used by the Hualapai Tribe.
 (iii)AssignmentThe Hualapai Tribe, in accordance with State law, may assign any long-term storage credit accrued as a result of storage described in clause (ii), subject to the condition that the Hualapai Tribe shall not assign any long-term storage credit accrued as a result of the storage of Hualapai Tribe CAP water that has been firmed pursuant to subsection (b)(1).
 (K)Use outside StateThe Hualapai Tribe may not use, lease, exchange, forbear, or otherwise transfer any Hualapai Tribe CAP water for use directly or indirectly outside of the lower basin in Arizona.
					(L)CAP fixed OM&R charges
 (i)In generalThe CAP operating agency shall be paid the CAP fixed OM&R charges associated with the delivery of all the Hualapai Tribe CAP water. (ii)Payment of chargesExcept as provided in subparagraph (O), all CAP fixed OM&R charges associated with the delivery of the Hualapai Tribe CAP water to the Hualapai Tribe shall be paid by—
 (I)the Secretary, pursuant to section 403(f)(2)(A) of the Colorado River Basin Project Act (43 U.S.C. 1543(f)(2)(A)), subject to the condition that funds for that payment are available in the Lower Colorado River Basin Development Fund; and
 (II)if the funds described in subclause (I) become unavailable, the Hualapai Tribe. (M)CAP pumping energy charges (i)In generalThe CAP operating agency shall be paid the CAP pumping energy charges associated with the delivery of all the Hualapai Tribe CAP water only in cases in which the CAP system is used for the delivery of that water.
 (ii)Payment of chargesExcept for CAP Water not delivered through the CAP System, which does not incur a CAP pumping energy charge, or water delivered to other persons as described in subparagraph (O), any applicable CAP pumping energy charges associated with the delivery of the Hualapai Tribe CAP water shall be paid by the Hualapai Tribe.
 (N)Waiver of property tax equivalency paymentsNo property tax or in-lieu property tax equivalency shall be due or payable by the Hualapai Tribe for the delivery of CAP water or for the storage of CAP water in an underground storage facility or groundwater savings facility.
					(O)Lessee responsibility for charges
 (i)In generalAny lease or option to lease providing for the temporary delivery to other persons of any Hualapai Tribe CAP water shall require the lessee to pay the CAP operating agency all CAP fixed OM&R charges and all CAP pumping energy charges associated with the delivery of the leased water.
 (ii)No responsibility for paymentNeither the Hualapai Tribe nor the United States in any capacity shall be responsible for the payment of any charges associated with the delivery of the Hualapai Tribe CAP water leased to other persons.
 (P)Advance paymentNo Hualapai Tribe CAP water shall be delivered unless the CAP fixed OM&R charges and any applicable CAP pumping energy charges associated with the delivery of that water have been paid in advance.
 (Q)CalculationThe charges for delivery of the Hualapai Tribe CAP water pursuant to the Hualapai Tribe water delivery contract shall be calculated in accordance with the CAP repayment stipulation.
 (R)CAP repaymentFor purposes of determining the allocation and repayment of costs of any stages of the CAP system constructed after November 21, 2007, the costs associated with the delivery of the Hualapai Tribe CAP water, regardless of whether the Hualapai Tribe CAP water is delivered for use by the Hualapai Tribe or in accordance with any lease, option to lease, exchange, or option to exchange providing for the delivery to other persons of the Hualapai Tribe CAP water, shall be—
 (i)nonreimbursable; and (ii)excluded from the repayment obligation of the Central Arizona Water Conservation District.
						(S)Nonreimbursable CAP construction costs
 (i)In generalWith respect to the costs associated with the construction of the CAP system allocable to the Hualapai Tribe—
 (I)the costs shall be nonreimbursable; and (II)the Hualapai Tribe shall have no repayment obligation for the costs.
 (ii)Capital chargesNo CAP water service capital charges shall be due or payable for the Hualapai Tribe CAP water, regardless of whether the water—
 (I)is delivered for use by the Hualapai Tribe; or
 (II)is delivered under any lease, option to lease, exchange, or option to exchange the Hualapai Tribe CAP water entered into by the Hualapai Tribe.
 (d)Colorado River accountingAll Hualapai Tribe CAP water diverted directly from the Colorado River shall be accounted for as deliveries of CAP water within the State.
			12.Enforceability date
 (a)In generalExcept as provided in subsection (d), the Hualapai Tribe water rights settlement agreement, including the waivers and releases of claims described in section 7, shall take effect and be fully enforceable, and construction of the Hualapai Water Project may begin, on the date on which the Secretary publishes in the Federal Register a statement of findings that—
 (1)to the extent that the Hualapai Tribe water rights settlement agreement conflicts with this Act— (A)the Hualapai Tribe water rights settlement agreement has been revised through an amendment to eliminate the conflict; and
 (B)the revised Hualapai Tribe water rights settlement agreement, including any exhibit to that agreement requiring execution by any party to the agreement, has been executed by the required party;
 (2)the waivers and releases of claims described in section 7 have been executed by the Hualapai Tribe and the United States;
 (3)the abstracts referenced in subparagraphs 4.8.1.2, 4.8.2.1, and 4.8.2.2 of the Hualapai Tribe water rights settlement agreement have been completed by the Hualapai Tribe;
 (4)the full amount described in section 6(b)(6)(A), as adjusted by section 6(b)(6)(B), has been deposited in the Hualapai Water Project Account;
 (5)the full amount described in section 6(c)(4)(A), as adjusted by section 6(c)(4)(B), has been deposited in the Hualapai OM&R Trust Account;
 (6)the full amounts described in paragraphs (5)(B)(i) and (7)(B)(i) of section 6(a) have been appropriated;
 (7)the Gila River adjudication decree has been approved by the Gila River adjudication court substantially in the form of the judgment and decree attached to the Hualapai Tribe water rights settlement agreement as exhibit 3.1.43;
 (8)the Secretary has executed the Hualapai Tribe water delivery contract described in section 11(c); and
 (9)the Secretary has issued a final Record of Decision approving the construction of the Hualapai Water Project in a configuration substantially as described in section 6.
				(b)Repeal on failure To meet enforceability date
 (1)In generalExcept as provided in paragraph (2), if the Secretary fails to publish in the Federal Register a statement of findings under subsection (a) by October 15, 2027—
 (A)this Act is repealed; and (B)(i)any action taken by the Secretary and any contract or agreement entered into pursuant to this Act shall be void; and
 (ii)any amounts appropriated under section 6, together with any investment earnings on those amounts, less any amounts expended under section 6(a)(9)(B), shall revert immediately to the general fund of the Treasury.
 (2)SeverabilityNotwithstanding paragraph (1), if the Secretary fails to publish in the Federal Register a statement of findings under subsection (a) by October 15, 2027, sections 9 and 10(a) shall remain in effect.
 (c)Right To offsetIf the Secretary has not published in the Federal Register the statement of findings under subsection (a) by October 15, 2027, the United States shall be entitled to offset any Federal amounts made available under section 6(a)(9) that were used or authorized for any use under that subsection against any claim asserted by the Hualapai Tribe against the United States described in section 7(a)(2)(A).
 (d)Enforceability date for Bill Williams River phase 2 water rights settlement agreementNotwithstanding subsection (a), the Bill Williams River phase 2 water rights settlement agreement (including the waivers and releases described in section 7(d) of this Act and section 5 of the Bill Williams River phase 2 water rights settlement agreement) shall take effect and become enforceable among the parties to the Bill Williams River phase 2 water rights settlement agreement on the date on which all of the following conditions have occurred:
 (1)The Hualapai Tribe water rights settlement agreement becomes enforceable pursuant to subsection (a).
 (2)Freeport has submitted to the Arizona Department of Water Resources a conditional withdrawal of any objection to the Bill Williams River watershed instream flow applications pursuant to section 4.4(i) of the Bill Williams River phase 2 water rights settlement agreement, which withdrawal shall take effect on the enforceability date described in this subsection.
 (3)Not later than the enforceability date described in subsection (a), the Arizona Department of Water Resources has issued an appealable, conditional decision and order for the Bill Williams River watershed instream flow applications pursuant to section 4.4(iii) of the Bill Williams River phase 2 water rights settlement agreement, which order shall become nonconditional and effective on the enforceability date described in this subsection.
 (4)The conditional decision and order described in paragraph (3)— (A)becomes final; and
 (B)is not subject to any further appeal. 13.Administration (a)Limited waiver of sovereign immunity (1)Waiver (A)In generalIn any circumstance described in paragraph (2)—
 (i)the United States or the Hualapai Tribe may be joined in the action described in the applicable subparagraph of that paragraph; and
 (ii)subject to subparagraph (B), any claim by the United States or the Hualapai Tribe to sovereign immunity from the action is waived.
 (B)LimitationA waiver under subparagraph (A)(ii)— (i)shall only be for the limited and sole purpose of the interpretation or enforcement of—
 (I)this Act; (II)the Hualapai Tribe water rights settlement agreement; or
 (III)in accordance with paragraph (2)(D)— (aa)the Bill Williams Act; or
 (bb)the Bill Williams agreements; and (ii)shall not include any award against the Hualapai Tribe for money damages, court costs, or attorneys fees.
 (2)Circumstances describedA circumstance referred to in paragraph (1)(A) is any of the following: (A)Any party to the Hualapai Tribe water rights settlement agreement—
 (i)brings an action in any Federal or State court relating only and directly to the interpretation or enforcement of—
 (I)this Act; or (II)the Hualapai Tribe water rights settlement agreement; and
 (ii)names the United States or the Hualapai Tribe as a party in that action.
 (B)Any landowner or water user in the Verde River Watershed or the Colorado River basin within the State of Arizona—
 (i)brings an action in any Federal or State court relating only and directly to the interpretation or enforcement of—
 (I)paragraph 10.0 of the Hualapai Tribe water rights settlement agreement; or (II)section 7; and
 (ii)names the United States or the Hualapai Tribe as a party in that action.
 (C)The State of California or the State of Nevada— (i)brings an action in any Federal or State court relating only and directly to the interpretation or enforcement of a provision relating to the Colorado River under—
 (I)paragraph 10.0 of the Hualapai Tribe water rights settlement agreement; or
 (II)section 7; and (ii)names the United States or the Hualapai Tribe as a party in that action.
 (D)Any party to the Bill Williams agreements— (i)brings an action in any Federal or State court relating only and directly to the interpretation or enforcement of—
 (I)the Bill Williams Act; or (II)the Bill Williams agreements; and
 (ii)names the United States or the Hualapai Tribe as a party in that action. (b)AntideficiencyNotwithstanding any authorization of appropriations to carry out this Act, the United States shall not be liable for any failure of the United States to carry out any obligation or activity authorized by this Act (including all titles and all agreements or exhibits ratified or confirmed by this Act) if—
 (1)adequate appropriations are not provided expressly by Congress to carry out the purposes of this Act; or
 (2)there are not enough monies available to carry out this Act in the Lower Colorado River Basin Development Fund established by section 403(a) of the Colorado River Basin Project Act (43 U.S.C. 1543(a)).
 (c)Application of Reclamation Reform Act of 1982The Reclamation Reform Act of 1982 (43 U.S.C. 390aa et seq.) and any other acreage limitation or full-cost pricing provision of Federal law shall not apply to any person, entity, or tract of land solely on the basis of—
 (1)receipt of any benefit under this Act; (2)execution or performance of this Act; or
 (3)the use, storage, delivery, lease, or exchange of CAP water. (d)Effect (1)Definition of Colorado River waterThe definition of Colorado River water contained in section 3, or in any provision of Hualapai Tribe water rights settlement agreement—
 (A)shall only be used for purposes of interpreting this Act or the Hualapai Tribe water rights settlement agreement, as applicable; and
 (B)shall not be used for any interpretation of any other applicable provision of Federal law, including—
 (i)the Colorado River Compact; (ii)section 5 of the Boulder Canyon Project Act (43 U.S.C. 617d);
 (iii)the Colorado River Basin Project Act (Public Law 90–537; 82 Stat. 885); and
 (iv)any contract or agreement entered into pursuant a law described in clause (i), (ii), or (iii).
 (2)No modification or preemption of other lawUnless expressly provided in this Act, nothing in this Act modifies, conflicts with, preempts, or otherwise affects—
 (A)the Boulder Canyon Project Act (43 U.S.C. 617 et seq.); (B)the Boulder Canyon Project Adjustment Act (43 U.S.C. 618 et seq.);
 (C)the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act (43 U.S.C. 620 et seq.)); (D)the Colorado River Basin Project Act (Public Law 90–537; 82 Stat. 885);
 (E)the Treaty between the United States of America and Mexico respecting utilization of waters of the Colorado and Tijuana Rivers and of the Rio Grande, signed at Washington February 3, 1944 (59 Stat. 1219);
 (F)the Colorado River Compact; (G)the Upper Colorado River Basin Compact;
 (H)the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991); or (I)case law concerning water rights in the Colorado River system other than any case to enforce the Hualapai Tribe water rights settlement agreement or this Act.
 (3)Effect on agreementsNothing in this Act or the Hualapai Tribe water rights settlement agreement limits the right of the Hualapai Tribe to enter into any agreement for the storage or banking of water in accordance with State law with—
 (A)the Arizona Water Banking Authority (or a successor agency or entity); or
 (B)any other lawful authority.
 (4)Effect of ActNothing in this Act— (A)quantifies or otherwise affects the water rights, claims, or entitlements to water of any Indian tribe, nation, band, or community, other than the Hualapai Tribe;
 (B)affects the ability of the United States to take action on behalf of any Indian tribe, nation, band, or community, other than the Hualapai Tribe, the members of the Hualapai Tribe, and the allottees; or
 (C)limits the right of the Hualapai Tribe to use any water of the Hualapai Tribe in any location on the Hualapai Reservation.